 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI B I Security,IncandJohn Umstead,andAlliedInternational Union,Partyto the ContractI B I Security,IncandJohn UmsteadAllied International UnionandJohn Umstead Cases29-CA-12681, 29-CA-12998, and 29-CB-6489January 23, 1989DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn December 30, 1987, Administrative LawJudge Arthur A Herman issued the attached decisionThe General Counsel filed exceptions and asupporting briefThe National Labor Relations has delegated itsauthority in this proceeding to three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, i andconclusions as modified and to adopt the recom-mended OrderWe agree with the judge's finding that althoughthe Union caused John Umstead's discharge fromIB I Security, Inc (IBI) in May 1986, it did so because of Umstead's failure to pay his union initi-ation fee, and therefore it did not violate Section8(b)(1)(A) and (2) of the ActJohn Umstead was employed by IBI in September 1984 According to evidence credited by thejudge, the help-wanted ad that Umstead respondedto when hired by IBI contained the phrase `UnionShop In light of Umstead's previous union membership the judge concluded that Umstead understood what a union shop was Furthermore, it isundisputed that Umstead was aware that there wasa union at IBI In fact, Umstead testified thatduring the course of his employment, he asked acouple of employees about joining the Union, butwas unable to ascertain how he could join theUnionIBI's payroll supervisor, David Grossman, testifeed that after Umstead had been employed at IBIfor about 30 days, Grossman asked him about sign-ing a union application for membership and a duescheckoff cardUmstead informed Grossman thathe had previously been a shop steward and that hewanted to check out this Union before joiningGrossman testified that he spoke to Umstead on'The General Counsel has excepted to some of the judge s credibilityfindingsThe Board s established policy is not to overrule an administrative law judge s credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for reverumg the findingsthree or four occasions about joining the Union,but Umstead kept saying that he would get back toGrossman Grossman testified that he told Umsteadthat it was necessary for him to join the Union andwhen questioned as to what he meant by that,Grossman stated,both the company and theUnion are in agreement that to join is necessary "In the spring of 1986, Robert Wolff, the Union'sbusiness representative, met with Umstead and informed him that IBI had a union shop and that everybody was supposed to be a member of theUnionWolff requested that Umstead sign thedues checkoff provision, or at least fill out themembership application and send that in to theUnion According to Umstead, Wolff told him thatthe initiation fee would be $60Wolff further toldUmstead that he "was going to send a letter to thecompany in reference to finding out why [Umsteadwas] still here and not a member of our union "Although the judge did not pinpoint when Um-stead and Wolff met, the record supports a findingthat they talked in April 1986 Both Wolff andHarry Hendrickson, a coworker of Umstead's whowas present at the meeting, testified that the meet-ing took place in April 1986 2 Furthermore, MargaretVanson, a union employee, testified thataround the end of April, Wolff told her that he hadtalked with Umstead and learned that Umstead wasnot a union member According to Vanson, Wolffasked her to inquire into the matter, which she didby contacting IBI at the beginning of MayIt is apparent from the above that by the end ofApril Umstead and Wolff had met and discussedUmstead's statusDuring their meeting,Wolff informed Umstead of the need for him to join theUnion, his obligation to pay an initiation fee, theamount of that fee, and the consequences of Umstead's failure to do so 3 When Umstead failed toact within the next month, the Union proceeded toseek his discharge2Although Umstead testified that the conversation took place in Maythe judge neither credited nor discredited his testimonyWolff testifiedthat there were two meetings between Umstead and himself however heplaced both meetings in AprilSOur dissenting colleague asserts that Wolff's statement that he wouldhave to sendIBI a letterto find out why Umstead was still there whenhe was not a member of the Union was too ambiguous to sufficiently appriseUmstead of the consequences that could flow from his failure tojoin the UnionWe disagree As the judge found Umstead had been aunion member before he knew what a union shop was he had discussedtheUnion with various fellow employees and he had been specificallytold by Grossman that it was necessary to join the Union In light of Umstead s familiarity with the Union we think Umstead clearly understoodWolff's statement to mean that the Union would seek Umstead s discharge if he did not join the Union Although Wolff chose a rather colloquial expression in informing Umstead of the consequences of failing tojoin the Union we find that that expression did fully apprise Umstead ofthe ramifications of his failure to fulfill his union obligations292 NLRB No 64 IB I SECURITYIt is settled law that prior to seeking the dis-charge of an employee for failure to pay dues orfees,a union mustinform the employee of theamount owed, the method used to compute thatamount, when such payments are to be made, andthe fact that discharge will result from failure topay SeePhiladelphia Sheraton Corp,136NLRB888 (1962), enfd sub nomNLRB v Hotel Employ-eesLocal 568,320 F 2d 254 (3d Cir 1963) Al-though the record does not establish that Wolff in-formed Umstead of a specific time period withinwhich theinitiationfee had to be paid, we find thatthisdoes not preclude us from finding that theUnion fulfilled its fiduciary obligationThe recordshows that after Wolff informed Umstead of theneed to pay the initiation fee, the amount of thatfee, and that discharge would result from failure topay, the Union gave Umstead ample time to tenderpayment Umstead, however, never made any at-tempt to comply until after he was dischargedUnder these circumstances, we find that the Uniondid not breach its fiduciary responsibilities, but,rather, adequately notified Umstead of his obligationsMoreover, even if the Union did not fullycomply with its fiduciary obligation, the Boardnever intended these requirements ` to be so rigidlyapplied as to permit a recalcitrant employee toprofit from his own dereliction in complying withhis obligations as a union member"Teamsters Local630 (Ralph's Grocery),209 NLRB 117, 124 (1974)Rather, these requirementswere established toensure that "a reasonable employee will not fail tomeet his obligation through ignorance or inadvertence, but will do so only as a matter of consciouschoice "4 Thus, the Board will excusea union'sfailure to fully comply with the notice require-ments when it is shown that the employee involvedhas `wilfully and deliberately sought to evade hisunion security obligations 5As the judge found, Umstead was well aware ofhis union dues obligation from early on in his employment at IBI Umstead, however, resisted joining the Union and procrastinated until the Unionhad no alternative but to seek his dismissal Inthese circumstances,we find that Umstead con-sciously chose not to fulfill his union security obli-gations until it was too late Thus, even if theUnion had not fully complied with the notice requirements set forth inPhiladelphia Sheraton,supra,we would find no violation because Umstead will-fully evaded his union responsibilities4 Valley Cabinet & Mfg253 NLRB 98 108 (1980)5TeamstersLocal 630supraat 125 See alsoBig RiversElectric Corp260 NLRB 329 (1982)649Therefore,we find that the Union legitimatelyrequestedUmstead's discharge and consequentlydid not violate Section 8(b)(1)(A) and (2) as allegedin the complaintORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and the complaint is dismissedMEMBER CRACRAFT, dissenting in partContrary to my colleagues and the judge, I findthat the Respondent, Allied International Union,violated Section 8(b)(1)(A) and (2) of the Act bycausing the first discharge of employee Umsteadfor failing to pay dues as required under its unionsecurity agreement with I B I Security, Inc 1The Board has long held that a union seeking toenforce a union-security provision against an employee has a fiduciary obligation to deal fairly withthat employee 2 Thus the Board requires a union toinform the employee of the nature and extent of hismembership obligations, including any dues payingrequirements, and to notify the employee thatunlessthose obligations are satisfied by a certaindate, it would request his discharge 3 In the ab-sence of such a showing by the Union, "the mdividual's rights must be held paramount and protected "4 I believe, under the facts of this case, that theGeneral Counsel has established that Umstead didnot receive sufficient notice of his obligationsunder the union security clause or of the ramifica-tions of failing to fulfill those obligationsUnionBusinessRepresentativeWolff's testimonyreveals that in April 1986, some 17 months afterUmstead was hired by I B I Secunty,5 Wolff metand talked with Umstead for the first time sinceUmstead had been employed at I B I and identifiedhimself as being from the Union Umstead thenquestionedWolff about the Union and the contractWolff asked Umstead if he had an "ID" card andwhether he was a member of the Union Umsteadreplied no to both questions On learning that Um-'However I agree with my colleagues that I B I Security did not violate Sec 8(a)(3) and (1) by discharging Umstead pursuant to the Union srequest as it had no reasonable basis for believing that the Union s requestwas unlawful See RH Macy & Co266 NLRB 858 (1983)Valley Cabinet & Mfg253 NLRB 98 (1980)I also agreewith their finding that Umstead s second discharge in April 1987 for insubordination was not unlawful2 IronWorkers Local 378 (Judson Steel)192 NLRB 1069 1074 (1971)Teamsters Local 270 (Bulk Transport)186 NLRB 299 301 (1970)Philadelphia Sheraton Corp136 NLRB 888 (1962) enfd sub nomNLRB vHotel Employees Local 568320 F 2d 254 258 (3d Cir 1963)aDistilleryWorkers Local 38 (Schenley Distillers)242NLRB 370(1979)Teamsters Local 270186 NLRB at 3014 IronWorkers Local 378192 NLRB at 10755Wolff first met Umstead in March 1986 but did not speak with him atthat time 650DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsteadhad been workingatIB ISecurity foralmost 2 years,Wolff commented, "Where haveyou been?" He then handed Umstead a two partmembership application,6 and stated that he wouldappreciateUmstead signing the card, that theUnion would mail him all the required literature,but that he had to be a member of the UnionWhen Umstead expressedan interest in learningmore about the Union, Wolff provided Umsteadwith a copy of the "highlights" of the contract thatoutlined only the benefits received by employeesunder the contract, but made no mention of theirmembership and dues obligations 7In a secondApril meeting,Wolff reminded Um-stead that he had not yet joined the Union, explained the benefits available to employees underthe contract,and, as noted,handed him part I ofthe membership card,instructinghim to fill it outand mail itto the Union Wolff then told UmsteadthatWolff "was goingto send a letter to the company in reference to finding out why [Umsteadwas] still hereand not a member of our union "Wolff testified that he also told Umstead that employees had 30 days in which to join the Union,followed by a probationary period According toUmstead, he was told by Wolff, and later by PeggyVanson, a union secretary, that the initiation feewas $60 8 There is no evidence to suggest that Umsteadwas informed that under the contract hecould be fired if he did not join the UnionWolff's testimony, as noted, indicates only thathe told Umstead that he was going to send a lettertoUmstead's employer to find out why he "wasstillhere and not a member of our union " Thisremark is too ambiguous to sufficiently appriseUmstead of the consequences that could flow fromhis failure to pay dues or an initiation fee by aspecified date Similarly, Vanson's testimony, evenifVanson were considered to be an agent of theUnion, contains nothing that can be construed as6One part of the membership application(part I) simply stated that thesigner was applying for membership and authorized the Union to represent the signer for collective bargaining purposes It provided space forthe signer s name address and other relevant data The second part ofthe application(part II)described the signer s membership obligation including a statement that the initiation fee for new members was $65 plus1months fee of $10 in advance for an initial total of $75 It is unclearfrom the record whether Umstead took the card handed to him at thattime by Wolff However at a subsequent meeting in April Wolff gaveUmstead only part I of the membership card that the latter accepted7Umstead had previously received the same highlights of the contract in March 1986 from acting shop steward HendricksonThere is rorecord evidence to indicate that Hendrickson informed Umstead of hisdues obligation under the contract when he gave Umstead the highlightsofthe agreement9Umstead s conversation with Vanson occurred in early May In thatconversationVanson told Umstead that when someone is hired by I B ISecurity he or she has tojoin the Union after completing 30 days of employment She then told Umstead to deal only with her that she wouldtake care of everything and that she would send him a membership cardto sign in case he didnot have onenotification toUmstead that he risked dischargeunless he joined the Union and forwarded the required fees and dues Finally, as noted, Umsteadwas never given a copy of the Union's contractwith I B I Security, which might have placed himon notice of the existence of the union securityprovision Instead, he received from Wolff only asummary of the benefits available to employeesunder the contractBecause of the above testimony and as it is clearthatUmstead was not given a particular date inwhich to satisfy his membership obligations, I findthat the Respondent Union breached its fiduciaryobligation to Umstead by requesting his dischargewithout first adequately notifying him of, andgiving him an opportunity to comply with, hisunion-security obligationsThe fact that Umsteadmay have known that other employees of I B I Security were members of the Union, or that he presumably had some knowledge of union membershipfrom some previous employment, or that he hadbeen advised by I B I Security that he had to jointhe Union did not relieve the Respondent Union ofits duty to fully advise Umstead of his membershipobligations and the ramifications of the failure toabide by these obligations 9 For this reason I find,contrary to my colleagues and the judge, that theRespondent Union violated Section 8(b)(1)(A) and(2)of the Act when it requested Umstead's dis-charge 10 In all other respects, I agree with mycolleagues' findings9 IronWorkers Local378192NLRBat 1074 10751s I agree with my col'eagues that the Board never intended a union sfiduciary obligation to be so rigidly construed as to permit a recalcitrantemployee to profit from his own dereliction in complying with his obligations as a union memberTeamsters Local 630(Ralph s Grocery)209NLRB117 124 (1974)However I disagree with my colleagues conclusion that Umstead willfully evaded his union responsibilities thus excusmg any infirmities in the Respondents notice to him I do not find thatUmstead s actions rise to the level of recalcitrance or willful evasionwhich the Board has previously found excuses a union s fiduciary dutyInRalph s Groceryno violation of the Act was found when the unionrequested the discharge of employee Kelley even though it did not directly inform him of his obligations The Board relied on the fact thatKelley a longstanding member of a sister local knew that he was required to deposit the sister local s withdrawal card with the union on attaming employment with the employer Kelley also received a copy ofthe contract knew of its union security provision sought benefits underthe contract while claiming that the contract was not binding on himand demonstrated knowledge of his union security obligations by asserting that his union dues should have been checked off from his wagesFurtherKelley was afforded an opportunity to meet his dues delinquency in installment payments after the union requested his discharge He declined this offer InBig Rivers Electric Corp260 NLRB 329 (1982) theBoard found that any infirmities in a written notice sent to employeeMelton were excused by her recalcitrance in light of the judge s findingthat the employee was repeatedly warned orally about the consequencesof failing to meet her obligationsBeatrice Kornbluh Esqfor the General CounselJohn C Mallon Esqfor I B I Security, Inc IB I SECURITYGeraldV Dandeneau Esq,forAlliedInternationalUnionDECISIONSTATEMENT OF THE CASEARTHUR A HERMAN, Administrative Law Judge On15October 1986, John Umstead, filed chargesagainstIBI Security Inc (the Employer or IBI) in Case 29-CA-12681, and against Allied International Union (theUnion) in Case 29-CB-6489 Based on those charges, aconsolidated complaint issued on 28 November 1986 alleging(1) an unlawful discharge of Umstead by the Employer caused by the Union s unlawful request that theEmployer discharge him, (2) an unlawful refusal by theUnion to provide Umstead with a copy of the collectivebargaining agreement in effect between the Employerand the Union, and (3) the failure of the Union to represent Umstead regarding his discharge and claim for backpayAfter reinstatement, and specifically on 20 April1987,Umstead filed a charge in Case 29-CA-12998 alleging a further unlawful discharge by the Employer because he engaged in protected concerted activity and because he filed charges under the Act On 25 June 1987,an order further consolidatingcasesconsolidated complaint, and notice of hearing issued reiterating the allegations listed above, with the additionalallegationthat theEmployer discharged Umstead on 13 April 1987 becausehe filed charges in Cases 29-CA-12681 and 29-CB-6489The General Counsel contends that the Employer violated Section 8(a)(1) (2) (3), and (4) of the Act, and thatthe Union violated Section 8(b)(1)(A) and (2) of the ActIn their separate duly filed answers, the Employer andthe Union deny the commission of any unfair labor practicesThis case was tried before me in Brooklyn New York,on 11 August 1987 and in New York, New York on 12-13 August 1987 At the trial all parties were given a fullopportunity to participate, and subsequently all partiesfiled briefsOn the entire record in the case and frommy observation of the witnesses and their demeanorwhile testifying under oath and after careful consideration of the briefs I make the followingFINDINGS OF FACTIJURISDICTION OF THE RESPONDENT EMPLOYERI B I Security, Inc a New York corporation is engaged in providing armored courier and related servicesfor various banking financial, and commercialinstitutionsDuring the past year, the Employer performedservices valued in excess of $50 000 for various enterprises located in New York and Connecticut each ofwhich enterprises is directly engaged in interstate commerce and meets a Board standard for the assertion of jurisdictionBased on those facts which the Employerdoes not deny I find that the Employer has been at alltimes material, an employer engaged in commerce withinthe meaningof Section 2(2), (6), and (7) of the ActIILABOR ORGANIZATION651The consolidatedcomplaint alleges,neither the Employer nor the Uniondenies and Ifind that Allied InternationalUnion is, and hasbeen at all times material, alabororganizationwithin themeaningof Section 2(5) ofthe ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA The 27 May 1986 TerminationThe record shows that I B I Security and Allied InternationalUnion have maintained a collective bargainingrelationship for many years with the Union representingallof IBI s employees, and Armored Carrier DivisionCaptains and Couriers and Transfer agents and assistanttransferagentsiJohn Umstead was hired by IBI on 22September 1984 and worked as a driver and helper2 inIBI sarmored carrier division The pickup man obtainshis own gun permit from the civil authorities and then isissued a handgun by the Employer In addition, each armored truck is equipped with a 12 gauge shotgun Thedriver of the armored vehicle drives to the various stopson the route, and the pickup man picks up the customersdeposits for delivery to a bank or retains it in the vehicle's safe until the vehicle comes back to IBI s terminal,for safekeepingDuring May 1986, Umstead worked as apickup manon IBIs trucksUmstead testified that from the time he was hired in1984 through April 1986, there was no union shop stewand onIBI s premisesand that he was never asked byanyone to join the Union 3 However when shown hisown affidavit4 on cross examination Umstead admittedthat in 1985 he knew there was a union at IBI and heasked Dennis Davis how to go about joining the UnionHe also asked an employee, Said how he could get intouch with the Union Although Davis told Umsteadthat he was a union member and paying dues neitherDavis nor Said could tell him how to join the Union Healso admitted that at some time either in March or April1986he approached a coworker whom he knew asHarry,5 and asked him about the Union Harry gave hima copy of a letter dated 11 March 1986 addressed to theUnion and signedMembers and Employees of IBI inwhich the members petition the Union to call a meetingfor the purpose of electing a shop steward noting thatthere has not been a shop steward for at least 3 monthsAnd Harry said to UmsteadWell we re getting something startedUmstead further testified that on a day sometime between 9 and 13 May 1986, he was introduced to RobertWolff6 by Hendrickson who told him that Wolff is theiG C Exh 8 This 3 year collective bargaining agreement was ineffect from 2 February 1984 to 1 February 1987 and contains a validunion security clause2Also referred to as a pickup manaOn cross examinationUmstead admitted that the Employers helpwanted ad that he responded to in 1984 contained a phraseUnionShop but that he did not know what the phrase meant* Party to the Contract Exh 15 I presume this to be Harry HendricksoneWolff testified at the hearing and identified himself as Robert Raymond Wolff secretary treasurer and business representativeforAlliedInternational Union 652DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDman from the UnionUmstead says he repliedIt sabout time, but told Wolff he could not stand around totalk because he had to go out on his route He said hewould see Wolff laterAccording to Umstead the next time he saw Wolffwas 15 May 1986 Wolff, dressed in a New York CitySanitationDepartment uniformwas standing outsideIBI slocker room entrance talking to some employees,when Umstead approached him Wolff asked Umstead ifhe was a member of the Union Umstead saidNoWolff asked him how long he had been working for IBIand Umstead told him Then, Umstead asked Wolff if hewas from the Union, and Wolff told him he was an executive member Wolff than asked Umstead tosign a unionmembership card 7 Umstead asked Wolff,What did theUnion offer?Wolff replied, I cannot tell you until yousign thiscard I cannot talk to you until you sign thiscardUmstead then asked to see the union contract butWolff refused because Umstead did not sign the card Inresponse to a question by the General Counsel Umsteadcould not recall whether Wolff gave him a deadline forsubmitting the signed authorization cardAnd whenasked by the General Counsel if Wolff told him what theinitiationfee would be, Umstead at first could not recall,but when the General Counsel refreshed his recollectionUmstead said that Wolff told him it was $60Hendrickson testified that he was present at this conversation and confirms Umstead s testimony, but he contends that the conversation took placesome time inApril, not MayWolff testified that after he received Hendrickson sletter to the Union in March 1986 he came to IBI spremisesinMarch and asked Hendrickson to be the ternporary shop stewardWolff gave Hendrickson somemembership cards for those employees who had notsigned up with the Union some copies of the Union smedical plan, and some copies of the highlights of theexistingcontract between IBI and the Union a Wolffsays he first met Umstead at the end of March 1986, butdid not have a conversation with him On 11 April 1986Wolff met again with Umstead and askedhim to sign amembership cardUmstead inquired about the Union,and Wolffclaimshe tried to explain to Umstead that IBIhad a contract with the Union he gave Umstead a copyof the highlights and then told him he had to join theUnion According to Wolff, the twomen met again laterinApril and Wolff reminded Umstead that he still hadnot signedup with the Union Umstead kept hedging andinquiringabout the Union At this point Wolff tore thecard in half and handed G C Exh 2(b) (the membershipportion) to Umstead he told Umstead to fill it out andmail it to the Union Wolff told Umstead that if he failed7G C Exh 2(b) Wolff had torn off the other half of the card whichpertained to authorization to deduct dues for the Union See G C Exh2A8 See G C Exh7Hendrickson testified that in April 1986 he gaveUmstead a copy of the highlights to read After reading the highlightsUmstead returned it to Hendrickson Hendrickson places this incident inApril because he states that it took place about I month before a newshop steward Livingston Lovely was elected by the membership on 15May 1986to do so, the Union would have to send a letter to IBIadvising IBI of Umstead s union statusAs of 15 May 1986 Umstead did not sign a unionmembership card, and so the Union sentIBI aletter,dated 15 May 1986 advising IBI that Umstead althoughemployed for over a year had not yet joined the Union 9It asked IBI to check into this matter reminding IBI ofthe existingunionsecurity clause in the contract 10The next day 16 May 1986 while Umstead was outon his route he receiveda messageto call IBI s payrollsupervisorDavid Grossman At hisnextstopUmsteadcalledGrossman and according to Umstead Grossmanasked him,What are you doing giving the Union a hardtime9'Umstead denied it and told Grossman that he intended to call theunionofficeUmstead testified thatGrossman had never previously given him a union applecation card nor had Grossman ever talked to him aboutjoining the UnionGrossman testified that as part of his duties, he processes union checkoff of dues by notifying new employeesthat after 30 days of employment they are required tojoin the Union Grossman stated that he first approachedUmstead in 1984 after Umstead worked for IBI morethan 30 days and asked him aboutsiging aunion application for membershipand adues checkoff card Umsteadtold Grossman that he had been a shop steward at a previous job and that he wanted to check out this unionGrossman said he spoke to Umstead on three or four occasions after that but Umstead kept putting him off Finally in April 1986 after the Union had contacted IBIabout Umsteads unionstatusGrossman called Umsteadagain,and againUmstead said he would get back toGrossmanUmstead testified that on 20 May 1986, he called theunion office spoke to Peggy (Margaret Vanson) toldher that he spoke to Wolff on 15 May that Wolff refused to tell Umstead the union benefits, and that he wascallingher to get that information According to Umstead, Peggy asked him when he started to work for IBIand then she enumerated the union benefits She thentoldUmstead to fill out the card he had and send it toherWhen Umstead told her he only had half of thecard she offered to send him the whole card and shetold him that he had 30 days to make up his mind aboutjoiningtheUnionUmstead told Peggy that he heardthat a Mr Lovely had been elected shop steward and heassured her that he would get a complete card fromLovely and he would sign it and return it to her in timePeggy testified that around the end of April, Wolfftold her that he had been to IBI and found out that Umsteada longtime employee had not joined the Unionand he asked her to check it out She verified the fact byher remittancesheetsand calledIBI in thebeginning ofMay to check on it Peggy then got a call from Umsteadjust a couple of days later, who told her he did not jointheUnionbecausehe did notlikeunions and unions8 Party to the Contract Exh 41' In response to my questiontoWolff whether the Unionat any timeinMarchApril orMay 1986 sent Umstead a letter advisinghim of thenecessityof his becominga member of the Union Wolff responded negatively IB I SECURITYcould not do anything for him Peggy listed many of thebenefits the Union offered and as a result, Umstead toldher he would sign upAccording to Umstead, he did obtain a complete cardfrom Lovely he filled it out and together with a $60check he sent it to the Union on Tuesday 27 May1986 11 Umstead stated that on his way to work thatTuesday morning, he dropped the letter intoa mailbox infront of a post office Umsteadclaimsthat he sent theletter to the Union by regular firstclass mailOn cross examination counsel for the Union introduced into evidence the envelope that accompanied theletter 12 Umstead acknowledged that both the named addressee (Allied International Union, 275Warnon AveRoslyn Hts , NY 11577) and the return address (J RUmstead, 592 Bainbridgest Brooklyn N Y 11233) werewritten by Umstead The face of the envelope bears aprinted 22 cents U S stamp and affixed to the envelopeisa $295 US postagemeterstamp dated May 27 86,out of a Brooklyn New York, US P S In additionthere are two Special Delivery prints stamped on theenvelopeand astamped face of a clock showing the envelope having been received in Roslyn Heights at 6 30am on May 28 1986 By way of explanation Umsteadtestified thatthere have been times I ve gone to thepost office and gotten special delivery letters and did notsend them that particular day 13Thomas A ClareIBI s chairmanof the board andchief executive officer testified that in or about May1986, he received a call from either Edward Benvenutothe Unions president or a Mr Bachman 14 informingIBI that Umstead had not joined the Union and thatpursuantto the contract Umstead had to join or be letgo Clare states that he passed the information on to theadministrator of the Long Island City officeAndyloannu tellinghim that Umstead had to eithersign theapplication to join or else he had to be terminatedWhen Umstead arnved at work that Tuesday, 27 May1986, he wasterminatedOn 2 June 1986 the Union sent Umstead a letter, enclosing his check and application for membership, informing him that they could not process his applicationbecause it had arrived after he was terminated by IBI 15On 3 June 1986 Umstead filed an unfair labor practicecharge with Region 29 in Case 29-CA-12452 On orabout 6 June 1986, Umstead received a call from Lovelytellinghim to come back to work the next day WhenUmstead returned the next day, he met with Clare andClare gave the order to go back to work Because of thenecessary paperwork, which delayed his returning to thei iMonday 26 May 1986 was Memorial Day and Umstead did notwork that day12 Party to the Contract Exh 313 In light of the fact that this envelope bore a postage meter stampdatedMay 27 86 I do not credit Umstead s explanation nor do Icredit his statement that he sent the letter regular first class mail and deposited it in a mailbox I find that Umstead went to work that Tuesdaymorning found out that he had been terminated and then decided tosend his union application in he then went to the post office and mailedthe letterby special delivery14 I presume that Bachman is a union officer although the record doesnot say he is15G C Exh 6A653job,Umstead did not actually start workuntileither 10or 11 June 1986 And when he returned, his route hadbeen changed 16 On 9 June 1986 Umstead withdrew hischarge in Case 29-CA-12452B The 13 April 1987 DischargeShortly after Umstead returned to work in June 1986,Lovely the shop steward gavehim aunion applicationformembership card and attached a dues deduction authorization cardUmstead signed both cards and returned them to Lovely At the sametimeUmstead madeseveral attempts to get paid for the 2 weeks that he wasout of work, but IBI refused to pay him 17 He spoke toLovely on several occasions, but to no avail Finally hecontacted the Union directly He spoke to Peggy on thephone but that did not help and he wrote a letter toBenvenuto on 4 September 1986 requesting to be represented in this matter, but nothing was done on his behalfAnd so, on 15 October 1986 Umstead filed the initialtwo charges in this proceeding, which resulted in the issuance of a consolidated complaint on 28 November1986The hearing date as stated in the complaint was 4March 1987 On 10 February 1987 counsel for theUnion requested an adjournment and the hearing wasadjourned to 3 June 1987On Saturday, 11 April 1987 Umstead was sent out ona route as the pickup man on the armored truck MikeRiccione was the driver One of the stops that day wasatDan s Supreme #32 a supermarket The armoredtruck #357 pulled up in front of the store and Umsteadwent into the store 18 While he and the storemanagerwere conversing, one of the store s stockboys reported tothem that therewas astrange vehicle in the back of theparking lot and that a person appeared to be taking pictures of the armored truck Umstead states that he wasreminded of a prior incident that occurred in September1986 at the Motor VehicleBureau(lust 5 minutes awayfromDan s)when he had to shoot his way out of a robbery attemptAnd so he picked up the money bags atDan shad his gun out of the holster, and deposited themoney in the armored truck Umstead told Riccionewhat the stockboy had said he put his gun back in theholster and proceeded to walk to the suspicious vehicletellingRiccione to keep his eyes on him 19 Riccione conI6 This is alleged by the General Counsel to be a violation The factsare that when Umstead was terminated in May he had to return hishandgunWhen he was rehired in June it took until July to get him hishandgun And so from June to July he worked as a driver rather than apickup man Drivers were paid$2 05 per hour pickup men got $2 85 perhourAfter obtaining the handgun Umstead continued his duties as adriver but on Saturdays he would substitute as a pickup man or whenhis regular pickup man was out As it turned out his weekly paycheckwas greater as a driver but that was because his new route had morestops17 Umstead had alternating conversations about the backpay throughSeptember 1986 with Michael Goun IBI s assistant vice president of itsarmored carrier division and John Mallon IBI s counsel but both madeitclear to him that they would not pay wages for work not performed19 Umstead stated that because they had arrived early for the pickupRiccione first drove the truck to the rear of the parking lot where theyboth had lunch and Umstead did some paperwork in the truck Riccionethen drove the truck to the door of the supermarket19 According to Umstead the armored truck was equipped with largeoutside mirrors that have the ability to pull objects closer to the viewerContinued 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfirmed that he could see the right side of the suspiciousvehicleAs Umstead got fairly close to the vehicle, herecognized the individualasMartinGladstone,IBI s security officerAccording to Umstead he walked over tothe vehicle and saidOh, it s you, what are you doinghere?Gladstone responded,You don't have enoughwork to keep you busy9' Umstead then saw the camera,which to him lookedlike a machinegun,and he said,Oh, so it's you andnot the insurancecompany that staking pictures' 20 Umstead continuedWell,what are you taking my picture for?What-what-what did I do? You know, this is-this-this is very dangerous, you-you know, doingthisYou could cause somebody to get hurt or youcould get hurt yourself This makeno senseAnd I did make the statement that I'm a blackman and youre a black man,what are you-whatare you taking my pictures for?Q YesA And he just laughed They sit there andlaughed,with a smilethat he had on his face tooQ YesA And I say Okay, I don t want you doing thisno more Don't follow me around no more todaybecause it's very dangerous, somebody could gethurtI left,walked back to the truckUmstead stated that he then told Riccione to wait whilehe phoned the police department to get them to stopGladstone from following him around But there was nopublic phone in the supermarketand soUmstead walkedallaround thearea lookingfor a phone but to noavail 21 He came back to the armored truck and noticedthatGladstone had driven up to about 15 feet from thetruck, and Umsteadsaid,Mr Gladstone look, don t dothis Its dangerous don't follow me around no more Idon t want it 22 Umstead and Riccione then left thescene for thenextstopGladstone followed for a shortdistance and then leftRiccione testified that when they arrived at Dan s #32he drove the armored truck right up to the door of thesupermarket23 Becauseitwas too early for the pickup,they stayed in the truck and Umstead did some paperwork Then Umstead made the pickup and returned tothe truck with the moneytellingRiccione that therewas somebody in the back of the parking lot that wasfollowing them and he was going to check it out According to Riccione Umstead walked towards a greenAlso a viewer seated in the truck could see right out the back of thevehicle because it had an open bay20 The evidence established that IBI held severalmeetingswith its employees devoted to stressing security precautions while on the job andtelling the employees that they will be watched with pictures taken toshow mistakes that employees are prone to make21When asked on cross examination why he did not ask the store manager to use his office phone Umstead had no response22 Umstead claims he tried calling the office on the truck radio to tellthem to get Gladstone off of my back but he is sure that the radio wasnot working23 His affidavitstates thatthey firstparked in the loading area andthen pulled up near the store door after Umstead completedhis paperwork See R Exh l1stationwagon,parked about 100-150 feet away Oncross examination, Riccione admitted that when he sawthe station wagon he assumed it was Gladstone althoughhe could not see Gladstone seated in the car On that assumption, Riccione saw no reason to call his office orthe police because there was no emergency Riccione,however, continued to watch Umstead Riccione sawUmstead lean into the car on the passenger side and talkto Gladstone According to Riccione, he could not hearwhat they were saying, but he could see that Umstead sgun was in its holster After about 5 minutes Umstead returned to the armored truck and told Riccione he wasgoing to make a phone call Before Umstead returned,Gladstone drove up within 10-15 feet of the armoredtruck, and when Umstead returned and was inside thetruck with the door open, Riccione heard Umstead sayto GladstoneStop following this vehicle otherwise I in callingthe office, I in not working anymore You have noreason to follow this vehicle, no reason to try tofind any fault with me or anything like that, andstop following this vehicle otherwise I in not goingto work for the rest of the dayAccording to Riccione, Umstead then closed the door,and they drove offGladstone s version of the incident is quite different 24He arrived at the parking lot before the armored truckHe then saw the truck drive in and park in the middle ofthe lotHe videotaped the truck and noted that thedriver and the courier remained in the truck for 1 hourThe truck then moved up to the entrance of the storeand Gladstone changed his position so that he was about75 yards from the truck and could get a good view of itGladstone saw a person get out of the truck and walk inhis directionGladstone testifiedHe came over to me and he walked to the side ofthe car took out his gun and said you black motherfucker you re the one taking all the pictures andgiving themWe are all black alike and you respying on us I am going to blow your motherfucking brains out, and I dare you to use that camera onmy activitiesYour Honor the man was agitated and shaking Iwas sitting like this and the aim was at my head Ididn t wink an eyelash because by even moving hemight squeeze the trigger so I remained quiet untilhe holstered his gun and walked away Then I cameout of the car and I videotaped him again goinginto the truckHe went in the truck and then entered the storeA I drove up to the armored truck and parkedalongside, since I know [sic] observed and I was accused and now I am going to see what this guy isreally up to because he knows I work for the company he knows what I am doing so why he was in24SeeGC Exh 10 IBI SECURITY655that condition, so now I want to see what he wasup to, and I parked and waited until he come fromthe storeQ All right now, how long was he in the store?A Fifteenminutes,twenty minutesQ Then what happened9A When he came back he opened the door, hispartner opened the door and he went on the running board of the engine and he gave the guy themoney and he stood up and said, I warned you youblackmotherfucker, if you follow me from thisspot, you are a dead black motherfucker Everybody gathered around, so I said to him you aregoing to lose your gun my friend He jumped in thetruck and he drove onGladstone testified that when Umstead was standing onthe running board, he was between Gladstone and Riccrone, who was seated behind the wheel When asked bycounsel what he observed Riccione doing, Gladstone repliedHe was inside there and he said to me, Gladstone,you are going to get it, and he had a shotgun, apalm shotgun, and he clicked it like this, but I knewitwas empty, he was only jesting because of thisguy's behavior 25According to Gladstone, he then followed the armored truck out of the parking lot for a few blocks, andadvised the central office on the radio what happenedHe also called Gene Reed the assistant vice presidentrelated the incident to him and told him that he wasgoing to notify the police Reed advised against it andtoldGladstone that management would handle it OnMonday 13 April 1987 Gladstone handed in his reportof the incident and later that morning Umstead was dischargedUmstead filed a grievance with the Union, and about aweek after the discharge, there was a meeting attendedby Umstead, Lovely Goun, and Elvin Boston a businessrepresentative for the Union IBI stuck by its decisionand Boston told Goun that the Union would submit thematter to arbitration On 20 April 1987 Umstead filed anunfair labor practice charge in Case 29-CA-12998, andon 25 June 1987 the Region issued an order further consohdatmg cases adding additional allegations of violations of Section 8(a)(3) and (4) of the ActAt the instant hearing, counsel for IBI moved to deferthe second discharge because of the pendency of the arbitrationThe General Counsel opposed the motion todefer Inasmuch as it is alleged that the second dischargeoccurred as a result of Umstead availing himself of theBoard processes i e , an 8(a)(4) violation it is incumbenton the Board to retain jurisdiction, and thus IBI s motionis denied25 Riccione denies doing anything with the shotgunC Analysis and Conclusions1Umstead's first discharge-May 1986The General Counsel contends that Umsteads initialdischarge in May 1986 was caused by the Union for reasonsother than Umstead s failure to pay dues as requiredby the union security clause in the contract The GeneralCounsel maintains that the Union's insistence that Umstead sign a membership application card constituted aviolation of the Act And the General Counsel citesHershey Foods Corp,207 NLRB 897 (1973), for its precedent InHershey,however, the union was found to havecaused the discharge of an employee who had resignedhis union membership but continued to tender to theUnion an amount equal to the dues In the instant case,Umstead never made a tender offer of any kind Although it is true that the Act does not compel full unionmembership in a `union shop, there is nevertheless a requirement that the employee pay dues or its equivalentto retain his employment As the Supreme Court characterized the requirement,membership as a condition ofemployment is whittled down to its financial core "NLRB v General Motors Corp,373 U S 734, 742 (1963)The record evidence in this case reveals that sinceSeptember 1984 until his discharge in May 1986 Umsteadhad been employed by IBI From the time he was hiredto 15 May 1986, Umstead was made aware of the fact,on at least six or seven different occasions, that IBI s employees were covered by a collectivebargaining agreement containing,inter aliaa union security clause requiring that, as a condition of employment all unit employees had to become members of the Union within 30 daysof employment These occasions can be pinpointed asfollows (1) Umstead was aware that the help wanted adthat he responded to when hired contained the phraseUnion Shop' ,26 (2) Umstead s affidavit refers to fourseparate occasions in 1985 when he had conversationswith other employees namely, Davis, Said Rimalwee,and Riccione, who told him that they were paying uniondues 27 (3) Umstead testified about his conversation withHendrickson in March or April 1986 in which Hendrickson gave Umstead a copy of a letter addressed tothe Union (4) Grossman IBI s payroll supervisor credibly testified that he spoke to Umstead on several occasions since 1984 urging him to sign up with the Unionand (5) Hendrickson testified that in April 1986 he gaveUmstead a copy of the highlights of the union contractDespite all thisUmstead continued to resist Even ashe relates his conversation with Wolff on 15 May 1986he admits that Wolff told him the initiation fee was $60And again in his conversation with Peggy on 20 May1986, he states that Peggy enumerated the union benefitsto him and told him to submit his membership applica26 I do not credit Umstead whenhe saidthat he did not know whatthe phrase meant The record establishes in fact that Umstead had anextensive scholastic background and previously worked for a firm thatwas forced out of business because of adverse union activity at a supplier s plant In addition Umstead attempted to show throughout his testimony that he was the one who was interested in finding out about aunion at the shop27 SeeParty to the Contract Exh I 656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion card to the union office However Umstead continued to procrastinate Finally the Union had no alternative but to advise IBI that one of their employees Urnstead, had been employed for over a year and had notyet joined the Union As Clare testified, IBI verified theinformation and pursuant to the Union s request, terminated Umstead on 27 May 1986The Board has long held that a union has an absolutefiduciary duty to inform unit employees of their obligations under a valid union security agreement, includingthe correct particulars of any obligations due and owingand the consequences of noncompliance, and to afford areasonable opportunity to comply before invoking a request for discharge for noncompliancePhiladelphia Sheraton Corp136 NLRB 888 (1962), enfd sub nomNLRBvHotel Employees Local 586,320 F 2d 254 (3d Cir1963) It is my belief that the Union fulfilled all its obligations to Umstead told him what the payment was, andafforded him ample time to comply I can only concludethat Umstead sought to avoid his legitimate dues obligationsUnder all the circumstances, I find that although theUnion caused Umstead's discharge, it did so because ofUmstead's failure to pay dues, and therefore it did notviolate Section 8(b)(1)(A) and (2) of the Act as alleged inthe complaint As stated in footnote 14 supra Umstead stender of dues after his discharge was untimely andtherefore unacceptableAnd since IBI had no reasonablecause to believe that the Union s request for Umstead sdischarge was invalid, I find that IBI did not violate Section 8(a)(3) and (1) of the Act2Umstead s second discharge-April 1987As the recordstatesUmstead was rehired by IBI 2weeks after his first dischargeHe attempted to recoverthe lost wages for the 2 weeks he was out of work, butIBI refused to pay him and there is no evidence to showthat the Union aided himin hisquest 28 This action orinactionby the Employer and Union however prompted Umstead to file the October 1986 charges with theBoard which resulted in the issuance of a consolidatedcomplaintin November 1986The General Counsel contends that the second discharge of Umstead in April 1987 occurred because Umstead filed the October 1986 charges and because theBoard issuedthe November 1986 complaint In addition,theGeneral Counsel contends that the Employer discriminated against Umstead when it rehired him by failing toreinstateUmstead to his former position 29As for Umstead s discharge in April 1987 I analyzethe situation based on the Board s decision inWrightLine 30In that case the Board stated that when an em28Inasmuch as I have determined that the action taken by the Unionin seeking Umstead s discharge was lawful then I must conclude thatUmstead was not entitled to the 2 weeks backpay and therefore theUnion s failure to represent him was not a violation of the Act28 Based on my discussionof the factssurrounding the reinstatement infn 16 supra I conclude that IBI did not act in a discriminatory mannerIts placement of Umstead was not motivated by his union activity or because he availed himself of the Board s processes30 251 NLRB 1083 (1980) enfd 662 F 2d 899 (1st Cir 1981) certdenied 455 U S 989 (1982)ployee is discharged for both legitimate and illegitimatereasons,theGeneral Counsel must make a prima facieshowing that the employees protected activity was themotivating factor in the employers decision to discharge The burden then shifts to the employer to showthat thesame action(discharge) would have taken placeeven in the absence of the protected activityIn advancingher theoryof animuson the part of IBItoward Umstead because he filed charges, the GeneralCounselsetsforth theassumptionthatUmsteads insistence on the 2 weeks backpay became quite annoying toIBI somuch so that even when Umstead performed thecourageous act of foiling the armed robbers in September 1986 he was not properly commended by IBI 31Thus the entire extent of the General Counsels argument is surmiseand innuendo There is no evidence thatIBI threatened or harassed Umstead because he soughtthe 2 weeks backpay Nor is it likely that an employer,who is involved in handling millions of dollars daily andwho employs hundreds of men, would become so obsessed withthe miniscule claimof one man sufficient tocause hisdischargeRather, the events of 13 April 1987are crucial IBIcontends that Umsteadengaged inan unprovokedassaulton Gladstone by pulling out a loaded gun, sticking it inhis face, and threatening to blow his head off AlthoughUmstead denies that he pulled out his gun, and Riccionestatesthat he did notsee a drawngun both admit thatUmstead did leave his vehicle and did approach Gladstones vehicleIn makingmy assessment on credibility Iam greatly persuaded by the fact that Gladstone testifiedwith conviction in histone and aring of truthfulness inhis remarks Umstead, on the other hand appeared evasive in his responses and downright unbelievable whenhe tried to explain the special delivery letter that hesent the Union in 1986 On the whole, his testimonylacked trustworthinessThere is no question but thatGladstone was present at Dan s Supermarket #32 performing his duties on behalf of IBI He was not there toharassUmstead In fact, by Umstead s ownadmissionGladstone s vehicle was quite a distance away RatherUmstead sought out Gladstone and caused the confrontationUnder the circumstances I credit Gladstone s versionof what transpired and find that Umstead s actionswere sufficiently reprehensible to warrant his dischargeAnd I find that IBI would have acted in the samemannereven in the absence of Umstead s protected activityAccordingly,I shall dismissthe allegation regardmg the second dischargeUnder all the circumstances in this case I shall dismissthe consolidated complaint in its entiretyCONCLUSIONS OF LAW1IB I Security Inc, is an employer within themeaning of Section 2(2) of the Act and isengaged incommerce as defined in Section 2(6) and(7) of the Act2Allied International Union is a labor organizationwithin the meaning of Section 2(5) of the Act0' The evidence shows howeverthat a commendation was placed inUmstead s personnel file I B I SECURITY3Respondent IBI did not violate the Act in any respect alleged in the consolidated complaint against it4Respondent Union did not violate the Act in any respect alleged in the consolidated complaint against itOn these findings of fact and conclusions of law andon the entire record, I issue the following recommended32ORDER657It is ordered that the consolidated complaint is dismissed in its entiretyOrder shall as provided in Sec 102 48 of the Rules be adopted by the32 If no exceptions are filed as provided by Sec 102 46 of the Board sBoard and all objections to them shall be deemed waived for all purRules and Regulations the findings conclusions and recommendedposes